Name: Commission Regulation (EU) NoÃ 925/2010 of 15Ã October 2010 amending Decision 2007/777/EC and Regulation (EC) NoÃ 798/2008 as regards transit through the Union of poultry meat and poultry meat products from Russia Text with EEA relevance
 Type: Regulation
 Subject Matter: cooperation policy;  health;  foodstuff;  tariff policy;  international trade;  agricultural policy;  trade
 Date Published: nan

 16.10.2010 EN Official Journal of the European Union L 272/1 COMMISSION REGULATION (EU) No 925/2010 of 15 October 2010 amending Decision 2007/777/EC and Regulation (EC) No 798/2008 as regards transit through the Union of poultry meat and poultry meat products from Russia (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10(2)(c) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8 and Article 9(4)(c) thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (3) lays down rules on imports into the Union and the transit and storage in the Union of consignments of meat products, as defined in point 7.1 of Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (4). That Decision also lays down lists of third countries and parts thereof from which such imports and transit and storage are to be authorised and the model public and animal health certificates and the treatments required for those products. (2) Part 2 of Annex II to Decision 2007/777/EC lays down a list of third countries or parts thereof from which imports into the Union of meat products and treated stomachs, bladders and intestines which are subject to different treatments, referred to in Part 4 of that Annex, are authorised. (3) Decision 2007/777/EC provides that Member States are to ensure that consignments of the commodities covered by it, introduced into the Union and which are destined for a third country either by transit immediately or following storage and not intended for importation into the Union come from the territory of a third country or a part thereof listed in Annex II thereto and have undergone the minimum treatment for the import of such commodities provided for therein. (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (5) provides that certain commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. It also lays down the veterinary certification requirements for such commodities. (5) Russia has asked the Commission to authorise transit through the Union of poultry meat and poultry meat products which have been subjected to a non-specific treatment, pursuant to Part 4 of Annex II to Decision 2007/777/EC. (6) An inspection carried out by the Food and Veterinary Office in Russia demonstrated that the competent veterinary authority of that third country provides appropriate guarantees as regards compliance with Union rules required for transit through the Union of those commodities. (7) It is therefore appropriate to include Russia in the column for meat products from poultry and farmed feathered game (except ratites) in the table set out in Part 2 of Annex II to Decision 2007/777/EC for transit through the Union of such products which have undergone a non-specific treatment as set out in Part 4 of that Annex. (8) In addition, it is also necessary to include Russia in the list of third countries set out in Part 1 of Annex I to Regulation (EC) No 798/2008 for transit through the Union of poultry meat. (9) Decision 2007/777/EC and Regulation (EC) No 798/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Part 2 of Annex II to Decision 2007/777/EC is replaced by the text in Annex I to this Regulation. Article 2 Part 1 of Annex I to Regulation (EC) No 798/2008 is replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 62, 15.3.1993, p. 49. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 312, 30.11.2007, p. 49. (4) OJ L 139, 30.4.2004, p. 55. (5) OJ L 226, 23.8.2008, p. 1. ANNEX I PART 2 Third countries or parts thereof from which the introduction of meat products and treated stomachs, bladders and intestines into the Union is authorised (See Part 4 of this Annex for the interpretation of codes used in the table) ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game-(excluding swine) Domestic ovine/ caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mamma-lian game (excluding ungulates, solipeds and leporidae) AR Argentina AR C C C A A A A C C XXX A D XXX Argentina AR-1 (1) C C C A A A A C C XXX A D XXX Argentina AR-2 (1) A (2) A (2) C A A A A C C XXX A D XXX AU Australia A A A A D D A A A XXX A D A BH Bahrain B B B B XXX XXX A C C XXX A XXX XXX BR Brazil XXX XXX XXX A D D A XXX XXX XXX A D XXX Brazil BR-1 XXX XXX XXX A XXX A A XXX XXX XXX A A XXX Brazil BR-2 C C C A D D A C XXX XXX A D XXX Brazil BR-3 XXX XXX XXX A A XXX A XXX XXX XXX A D XXX BW Botswana B B B B XXX A A B B A A XXX XXX BY Belarus C C C B XXX XXX A C C XXX A XXX XXX CA Canada A A A A A A A A A XXX A A A CH Switzerland (4) CL Chile A A A A A A A B B XXX A A XXX CN China B B B B B B A B B XXX A B XXX China CN-1 B B B B D B A B B XXX A B XXX CO Colombia B B B B XXX A A B B XXX A XXX XXX ET Ethiopia B B B B XXX XXX A B B XXX A XXX XXX GL Greenland XXX XXX XXX XXX XXX XXX A XXX XXX XXX A A A HK Hong Kong B B B B D D A B B XXX A XXX XXX HR Croatia A A D A A A A A D XXX A A XXX IL Israel B B B B A A A B B XXX A A XXX IN India B B B B XXX XXX A B B XXX A XXX XXX IS Iceland A A B A A A A A B XXX A A XXX KE Kenya B B B B XXX XXX A B B XXX A XXX XXX KR South Korea XXX XXX XXX XXX D D A XXX XXX XXX A D XXX MA Morocco B B B B XXX XXX A B B XXX A XXX XXX ME Montenegro A A D A D D A D D XXX A XXX XXX MG Madagascar B B B B D D A B B XXX A D XXX MK former Yugoslav Republic of Macedonia (5) A A B A XXX XXX A B B XXX A XXX XXX MU Mauritius B B B B XXX XXX A B B XXX A XXX XXX MX Mexico A D D A D D A D D XXX A D XXX MY Malaysia MY XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Malaysia MY-1 XXX XXX XXX XXX D D A XXX XXX XXX A D XXX NA Namibia (1) B B B B D A A B B A A D XXX NC New Caledonia A XXX XXX XXX XXX XXX XXX A XXX XXX XXX XXX XXX NZ New Zealand A A A A A A A A A XXX A A A PY Paraguay C C C B XXX XXX A C C XXX A XXX XXX RS Serbia (6) A A D A D D A D D XXX A XXX XXX RU Russia C C C B A (3) XXX A C C XXX A XXX A SG Singapore B B B B D D A B B XXX A XXX XXX SZ Swaziland B B B B XXX XXX A B B A A XXX XXX TH Thailand B B B B A A A B B XXX A D XXX TN Tunisia C C B B A A A B B XXX A D XXX TR Turkey XXX XXX XXX XXX D D A XXX XXX XXX A D XXX UA Ukraine XXX XXX XXX XXX XXX XXX A XXX XXX XXX A XXX XXX US United States A A A A A A A A A XXX A A XXX UY Uruguay C C B A D A A XXX XXX XXX A D XXX ZA South Africa (1) C C C A D A A C C A A D XXX ZW Zimbabwe (1) C C B A D A A B B XXX A D XXX XXX No certificate laid down and meat products and treated stomachs, bladders and intestines containing meat of this species are not authorised. (1) See Part 3 of this Annex for the minimum treatment requirements applicable to pasteurised meat products and biltong. (2) For meat products and treated stomachs, bladders and intestines prepared from fresh meat obtained from animals slaughtered after 1 March 2002. (3) Onlly for transit in accordance with Article 5. (4) In accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products. (5) The Former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (6) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. XXX No certificate laid down and meat products and treated stomachs, bladders and intestines containing meat of this species are not authorised. ANNEX II PART 1 List of third countries, territories, zones or compartments ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 AL  Albania AL-0 Whole country EP, E S4 AR  Argentina AR-0 Whole country SPF POU, RAT, EP, E A S4 WGM VIII AU  Australia AU-0 Whole country SPF EP, E S4 BPP, DOC, HEP, SRP S0, ST0 BPR I DOR II HER III POU VI RAT VII BR  Brazil BR-0 Whole country SPF BR-1 States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul RAT, BPR, DOR, HER, SRA N A BR-2 States of: Mato Grosso, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo BPP, DOC, HEP, SRP N S5, ST0 BR-3 Distrito Federal and States of: GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo WGM VIII EP, E, POU N S4 BW  Botswana BW-0 Whole country SPF EP, E S4 BPR I DOR II HER III RAT VII BY  Belarus BY - 0 Whole country EP and E (both only for transit through the EU ) IX CA  Canada CA-0 Whole country SPF EP, E S4 BPR, BPP, DOR, HER, SRA, SRP N A S1, ST1 DOC, HEP L, N WGM VIII POU, RAT N CH  Switzerland CH-0 Whole country (3) A (3) CL  Chile CL-0 Whole country SPF EP, E S4 BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S0, ST0 WGM VIII POU, RAT N CN  China CN-0 Whole country EP CN-1 Province of Shandong POU, E VI P2 6.2.2004  S4 GL  Greenland GL-0 Whole country SPF EP, WGM HK  Hong Kong HK-0 The whole territory of the Hong Kong Special Administrative Region EP HR  Croatia HR-0 Whole country SPF BPR, BPP, DOR, DOC, HEP, HER, SRA, SRP N A S2, ST0 EP, E, POU, RAT, WGM N IL  Israel IL-0 Whole country SPF EP, E S4 IL-1 Area of Israel excluding IL-2 BPR, BPP, DOC, DOR, HEP, HER, SRP N A S5, ST1 WGM VIII POU, RAT N S4 IL-2 Area of Israel inside the following boundaries:  to the west: road number 4.  to the south: road number 5812 connecting to road number 5815.  to the east: the security fence until road number 6513.  to the north: road number 6513 until the junction with road 65. From this point in a straight line to the entrance of Givat Nili and from there in a straight line to the junction of roads 652 and 4. BPR, BPP, DOC, DOR, HEP, HER, SRP N, P2 26.1.2010 1.5.2010 1.5.2010 S5, ST1 WGM VIII P2 26.1.2010 1.5.2010 A POU, RAT N, P2 26.1.2010 1.5.2010 S4 IN  India IN-0 Whole country EP IS  Iceland IS-0 Whole country SPF EP, E S4 KR  Republic of Korea KR-0 Whole country EP, E S4 ME  Montenegro ME-O Whole country EP MG  Madagascar MG-0 Whole country SPF EP, E, WGM S4 MY  Malaysia MY-0   MY-1 Western Peninsular EP E P2 6.2.2004 S4 MK  former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country EP MX  Mexico MX-0 Whole country SPF EP NA  Namibia NA-0 Whole country SPF BPR I DOR II HER III RAT, EP, E VII S4 NC  New Caledonia NC-0 Whole country EP NZ  New Zealand NZ-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP S0, ST0 WGM VIII EP, E, POU, RAT S4 PM  Saint Pierre and Miquelon PM-0 Whole territory SPF RS  Serbia (5) RS-0 (5) Whole country EP RU  Russia RU-0 Whole country EP POU (6) SG  Singapore SG-0 Whole country EP TH  Thailand TH-0 Whole country SPF, EP WGM VIII P2 23.1.2004 E, POU, RAT P2 23.1.2004 S4 TN  Tunisia TN-0 Whole country SPF DOR, BPR, BPP, HER S1, ST0 WGM VIII EP, E, POU, RAT S4 TR  Turkey TR-0 Whole country SPF EP, E S4 US  United States US-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S3, ST1 WGM VIII EP, E, POU, RAT N S4 UY  Uruguay UY-0 Whole country SPF EP, E, RAT S4 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I A DOR II HER III RAT VII ZW  Zimbabwe ZW-0 Whole country RAT VII EP, E S4 (1) Commodities, including those transported on the high seas, produced before this date may be imported into the Union during a period of 90 days from this date. (2) Only commodities produced after this date may be imported into the Union. (3) In accordance with the agreement between the European Union and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (6) Only for transit in accordance with Article 4(4) and Article 5.